--------------------------------------------------------------------------------

AFFILIATE STOCK PURCHASE AGREEMENT

     This Affiliate Stock Purchase Agreement (this "Agreement"), is made as of
August 22, 2013 by and between Ian Lev (the "Seller") and the purchasers listed
on Schedule “A” hereto, each of which is referred to herein as a “Purchaser” and
collectively as the “Purchasers”.

RECITALS

     WHEREAS, the Seller is the owner of 28,800,000 restricted shares of common
stock, of Solaris Power Cells, Inc., a Nevada corporation (the "Company")
(following a forward-split of the Company’s common shares on the basis of 24 new
common shares for each common share); and

     WHEREAS, the Seller proposes to sell to each Purchaser the number of
restricted shares of common stock specified next to such Purchaser’s name in
Schedule “A” hereto (the "Purchased Shares"), on the terms set forth herein.

In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

PURCHASE AND SALE

1.1 The Sellers hereby agree to sell, assign, transfer and deliver to each
Purchaser, and each Purchaser hereby agrees to purchase from the Sellers, the
Purchased Shares at a purchase price per share of US $0.0005416 for an aggregate
purchase price of US $15,210 (the "Purchase Price") payable on a date in August,
2013 as agreed by the parties (the "Closing Date"). Each of the Purchasers may
pay the Purchase Price by delivering a promissory note to the Seller in the
amount of $3,802.50 to be satisfied by the first payments due to the Purchasers
under their employment agreements with the Company dated the Closing Date. In
the event the Company completes the Split prior to the Closing Date, the number
of Purchased Shares shall be increased proportionately to account for the Split
and the aggregate Purchase Price will remain the same.

2.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

2.1 The Seller warrants, covenants and represents to each Purchaser with the
intention of inducing each Purchaser to enter into this Agreement that:

  (a)

immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to each Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

        (b)

the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

        (c)

the Seller is an officer, director, 10% or greater shareholder or "affiliate" of
the Company, as that term is defined in Rule 144 promulgated under the United
States Securities Act of 1933, as amended (the "Securities Act");


--------------------------------------------------------------------------------

- 2 -

  (d)

to the best of the knowledge, information and belief of the Seller there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

        (e)

the Company is not indebted to of the Seller in the amount of approximately
$75,000, which the Seller agrees to cancel upon purchase of the Purchased
Shares;

        (f)

the authorized capital of the Company consists of 2,160,000,000 common shares,
par value $0.001 per share, and 10,000,000 Preferred Shares, of which a total of
51,600,000 common shares have been validly issued, are outstanding and are fully
paid and non-assessable;

        (g)

no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company, except pursuant to an IP purchase
agreement between the Company and the Purchasers; and

        (h)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.


3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

3.1 Each Purchaser represents and warrants to the Seller that each Purchaser:

  (a)

On the Closing Date, will be an officer or director of the Company and as such
is an accredited investor as defined in Rule 501 of Regulation D;

        (b)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

        (c)

understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the "Restricted Period") as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

        (d)

is acquiring the Purchased Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares.


--------------------------------------------------------------------------------

- 3 -

The foregoing representations and warranties are inserted for the exclusive
benefit of the Purchasers and may be waived in all or in part by the Purchasers
by notice in writing to the sellers.

4.

INDEMNIFICATION

4.1 The Seller hereby agrees to indemnify and hold harmless the Purchasers
against any breach of this Agreement or misrepresentation by Seller. Seller’s
liability will be limited to the Purchase Price.

5.

MISCELLANEOUS

5.1 The parties hereto acknowledge that they have obtained independent legal
advice with respect to this Agreement and acknowledge that they fully understand
the provisions of this Agreement.

5.2 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in United States dollars.

5.3 There are no representations, warranties, collateral agreements, or
conditions concerning the subject matter of this Agreement except as herein
specified.

5.4 This Agreement will be governed by and construed in accordance with the laws
of the Province of Nevada. The parties hereby irrevocably attorn to the
exclusive jurisdiction of the courts of Nevada with respect to any legal
proceedings arising from this Agreement.

5.5 The representations and warranties of the parties contained in this
Agreement shall survive the closing of the purchase and sale of the Purchased
Shares and shall continue in full force and effect for a period of three years.

5.6 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.

5.7 Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

“Ian Lev”   IAN LEV  


--------------------------------------------------------------------------------

SCHEDULE A

Name and address of Purchaser


Number of
Restricted
Common Shares of
the Purchaser Signature of Purchaser


Vincent A. Palmieri
79405 Highway 111 Suite 9488
La Quinta, CA 92253
7,020,000


Leonard M. Caprino
3869 Vista Verde
Palm Springs, CA 92262
7,020,000


Roy A. Givens
71530 Quail Trail
Palm Desert, CA 92260
7,020,000


Raymond A. Madick
42816 Del Lago Court
Indio, CA 92203
7,020,000


Total: 28,080,000  


--------------------------------------------------------------------------------